DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive. 
	Applicant asserts, on pages 7-8 of Remarks, that “Jamadagni does not disclose or teach at least “wherein the handover request carries at least one of a target base station user equipment (UE) aggregate maximum bit rate (UE-AMBR) or network slice information of UE”. The Office Action relies on [0076], Fig. 6 [operation 7] of Jamadagni for this limitation. Applicant respectfully disagrees. Jamadagni discloses a method for providing simultaneous transmission and reception across multiple eNBs from a UE in a LTE network. (Jamadagni, Abstract). In [0076], Fig. 6 [operation 7], Jamadagni simply discloses that, at operation 7, the S-eNB sends X2-AP Handover Request message to the T-eNB and the S-eNB may include any of the following information in the request message: E-UTRAN Cell Global Identifier (ECGI) of the Target Cell (of T-eNB), UE-Aggregate maximum bit rate (AMBR), etc. Thus, Jamadagni only discloses the UE-AMBR, but Jamadagni does not disclose or teach a target base station UE-AMBR at all. Indeed, Jamadagni only discloses the UE-AMBR, but never discloses, or teach, or even fairly suggest, a target base station UE-AMBR or a source base station UE-AMBR. Jamadagni does not disclose or teach the UE-AMBR is to be allocated to the source base station UE-AMBR or the target base station UE-AMBR. Thus, Jamadagni does not disclose or teach coordinating the UE-AMBR such that the UE-AMBR is properly allocated between the source base station and the target base station. In other words, Jamadagni does not disclose or teach a sum of the target base station UE-Handover Request message (Part-1) to the T-eNB to move the certain EPS bearer (for example, EPS Bearer-2) to the T-eNB. In an embodiment of the present disclosure, it may be the S-eNB may include any of the following information in the request message: E-UTRAN Cell Global Identifier (ECGI) of the Target Cell (of T-eNB), UE-Aggregate maximum bit rate (AMBR), UE Security Capability, AS security context of the UE (which includes key KeNB*), EUTRAN Radio Access Bearer (E-RAB) to be setup (E-RAB ID, QoS Class Identifier (QCI), Allocation and Retention Priority (ARP), S1 S-GW TEID).” [emphasis added].  Therefore, the UE-AMBR contained in the handover request message is an indication, to the target eNB, of the aggregate maximum bit rate that the UE being handed over will have when being served by the target eNB, and as such, the UE-AMBR contained in the handover request message constitutes the claimed “target base station user equipment (UE) aggregate maximum bit rate (UE-AMBR)”.
	Applicant asserts, on pages 9-10 of Remarks, that “However, the Office Action relies on Zhang for the above highlighted limitation, citing [0021], [0038] - [0039], Zhang discloses a method for obtaining bearer condition during a handover of UE. (Zhang, the MME determines there is no need to modify the UE-AMBR; otherwise, the MME modifies the UE-AMBR used in the target eNB based on condition of bearer connections of the target eNB after the handover. In step 116, the MME sends a path switch response to the target eNB, and the path switch response includes the updated value of the UE-AMBR.”  In the scenario wherein “all APNs have respective bearer connections maintained by the target eNB after the handover”, the UE-AMBR value after the handover is the same as the UE-AMBR value before the handover (i.e., the claimed “source base station user equipment (UE) aggregate maximum bit rate”).  Therefore, in this scenario, the message of step 116 in Fig. 1 (i.e., the claimed “handover request feedback”) contains the source base station UE-AMBR value.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




4.	Claims 1, 5-8, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamadagni et al., U.S. Patent Application Publication 2014/0241317 (hereinafter Jamadagni).
	Regarding claim 1, Jamadagni discloses a handover method based on dual connectivity (DC) (disclosed is a dual connectivity handover method, according to [0074]-[0077], Fig. 6), comprising: 
	sending, by a source base station, a handover request to a target base station, wherein the handover request carries at least one of a target base station user equipment (UE) aggregate maximum bit rate (UE-AMBR) or network slice information of UE (a Serving-eNB (S-eNB) sends a Handover Request message to a Target-eNB (T-eNB), whereby said Handover Request message includes a UE-Aggregate maximum bit rate (UE-AMBR), according to [0076], Fig. 6 [operation 7]); and 
	receiving, by the source base station, a handover request feedback sent by the target base station (the T-eNB sends a Handover Request Acknowledge message to the S-eNB, according to [0077], Fig. 6 [operation 8]).
	Regarding claim 8, Jamadagni discloses a base station supporting a dual connectivity (DC) handover (disclosed is a Serving-eNB (S-eNB) that supports a dual connectivity handover, according to [0074]-[0077], Fig. 6), wherein the base station comprises: 
	a receiver, a transmitter, a memory, and a processor, wherein the memory stores an instruction, and when the processor executes the instruction (the S-eNB 
	sending, by the transmitter, a handover request to a target base station, wherein the handover request carries at least one of a target base station user equipment (UE) aggregate maximum bit rate (UE-AMBR) or network slice information of UE (the S-eNB sends a Handover Request message to the T-eNB, whereby said Handover Request message includes a UE-Aggregate maximum bit rate (UE-AMBR), according to [0076], Fig. 6 [operation 7]); and 
	receiving, by the receiver, a handover request feedback sent by the target base station (the T-eNB sends a Handover Request Acknowledge message to the S-eNB, according to [0077], Fig. 6 [operation 8]).
	Regarding claim 5, Jamadagni discloses the handover method according to claim 1, wherein the handover request further carries at least one of a handover type identifier, a GPRS tunneling protocol (GPT), or a GTP tunnel port identifier of the target base station, wherein the GTP tunnel port identifier is based on each data radio bearer (drb), and wherein the handover type identifier is used to indicate that a handover is a DC-based handover (the Handover Request message sent from the S-eNB to the T-eNB is a X2-AP message that indicates a dual connectivity handover [“handover type identifier”], according to [0074], [0076]).
	Regarding claim 6, Jamadagni discloses the handover method according to claim 1, wherein the handover request feedback carries the GTP tunnel port identifier, of the 
	Regarding claim 7, Jamadagni discloses the handover method according to claim 1, wherein after the receiving, by the source base station, a handover request feedback sent by the target base station, the handover method further comprises: sending, by the source base station, a handover message to the UE, wherein the handover message carries one or more of the following information: a handover type identifier, timing information, or trigger information, wherein the handover type identifier is used to indicate that a handover is a DC-based handover, wherein the timing information is used to instruct the UE to release a connection to the source base station after a preset time, and wherein the trigger information is used to indicate a trigger condition of releasing, by the UE, the connection to the source base station (the S-eNB transmits a Handover Command, in the form of a RRC message with RRC reconfiguration information, to the UE, causing said UE to perform the handover [“trigger information”], according to [0091], Fig. 6 [operation 17]).
	Regarding claim 12, Jamadagni discloses the base station according to claim 8, wherein the handover request further carries at least one of a handover type identifier, a GPRS tunneling protocol (GPT), or a GTP tunnel port identifier of the target base station, wherein the GTP tunnel port identifier is based on each data radio bearer (drb), and wherein the handover type identifier is used to indicate that a handover is a DC-based handover (the Handover Request message sent from the S-eNB to the T-eNB is 
	Regarding claim 13, Jamadagni discloses the base station according to a claim 8, wherein the handover request feedback carries the GTP tunnel port identifier of the target base station, wherein the GTP tunnel port identifier is based on each drb (the Handover Request Acknowledge message includes GTP tunnel information and accepted radio access bearer (RAB) information, according to [0077]).
	Regarding claim 14, Jamadagni discloses the base station according to claim 8, wherein the transmitter is further configured to send a handover message to the UE (the S-eNB transmits a Handover Command to the UE, according to [0091], Fig. 6 [operation 17]).
	Regarding claim 15, Jamadagni discloses the base station according to claim 8, wherein after the receiving, by the receiver, a handover request feedback sent by the target base station, the transmitter is further configured to send a handover message to the UE, wherein the handover message carries one or more of the following information: a handover type identifier, timing information, or trigger information, wherein the handover type identifier is used to indicate that a handover is a DC-based handover, wherein the timing information is used to instruct the UE to release a connection to the source base station after a preset time, and wherein the trigger information is used to indicate a trigger condition of releasing, by the UE, the connection to the source base station (the S-eNB transmits a Handover Command, in the form of a RRC message with RRC reconfiguration information, to the UE, causing said UE to perform the handover [“trigger information”], according to [0091], Fig. 6 [operation 17]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

8.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jamadagni in view of Zhang et al., U.S. Patent Application Publication 2011/0116478 (hereinafter Zhang).
	Regarding claim 16, Jamadagni discloses a base station performing a handover based on dual connectivity (DC) (disclosed is a Target-eNB (T-eNB) that supports a dual connectivity handover, according to [0074]-[0077], Fig. 6), wherein the base station comprises: 
	a receiver, a transmitter, a memory, and a processor, wherein the memory stores an instruction, and when the processor executes the instruction (the T-eNB communicates with other network elements, including a UE and a Serving-eNB (S-eNB), according to Fig. 6, and therefore said T-eNB necessarily comprises a receiver, a transmitter, a memory, and a processor that executes an instruction stored in said memory), the following operations are performed: 
	receiving, by the receiver, a handover request sent by a source base station (the T-eNB receives a Handover Request message from the S-eNB, according to [0076], Fig. 6 [operation 7]); and 
	sending, by the transmitter, a handover request feedback to the source base station based on the handover request, and wherein the source base station UE-AMBR is an AMBR during communication between the source base station and UE (the T-eNB transmits a Handover Request Acknowledge message to the S-eNB in response to the 
	Jamadagni does not expressly disclose that the handover request feedback carries a source base station user equipment (UE) aggregate maximum bit rate (UE-AMBR).
	Zhang discloses that the handover request feedback carries a source base station user equipment (UE) aggregate maximum bit rate (the UE-AMBR is updated during a handover from a source eNB to a target eNB, whereby a path switch response [“handover request feedback”] includes an updated value of said UE-AMBR, according to [0021], [0038]-[0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jamadagni with Zhang such that the handover request feedback carries a source base station user equipment (UE) aggregate maximum bit rate (UE-AMBR).
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate accurate scheduling of resources during a handover (Zhang:  [0002]-[0004]).
	Regarding claim 17, the combination of Jamadagni and Zhang discloses all the limitations of claim 16.  Additionally, Jamadagni discloses that the handover request carries at least one of a handover type identifier, a GPRS tunneling protocol (GTP), or a GTP tunnel port identifier of the source base station, wherein the GTP tunnel port identifier is based on each data radio bearer (drb), and wherein the handover type identifier is used to indicate that a handover is a DC-based handover (the Handover 
	Regarding claim 18, the combination of Jamadagni and Zhang discloses all the limitations of claim 16.  Additionally, Jamadagni discloses that the handover request feedback further carries at least one of a handover type identifier or a GTP tunnel port identifier of the target base station, wherein the GTP tunnel port identifier is based on each drb, and wherein the handover type identifier is used to indicate that a handover is a DC-based handover (the Handover Request Acknowledge message includes GTP tunnel information and accepted radio access bearer (RAB) information, according to [0077]).
	Regarding claim 19, the combination of Jamadagni and Zhang discloses all the limitations of claim 16.  Additionally, Jamadagni discloses that the handover type identifier is determined by the processor based on a UE capability (the MME authorizes dual connectivity based on the UE capability and subscription, according to [0047]).
	Regarding claim 20, the combination of Jamadagni and Zhang discloses all the limitations of claim 16.  Additionally, Jamadagni discloses that the source base station UE-AMBR is obtained by the processor based on a UE-AMBR that is received by the receiver and sent by the source base station or the UE (the T-eNB receives the UE-AMBR from the S-eNB, according to [0076]).

9.	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jamadagni as applied to claims 1 and 8 above, in view of Sharma et al., U.S. Patent Application Publication 2016/0007255 (hereinafter Sharma).
Regarding claim 2, Jamadagni discloses all the limitations of claim 1.
	Jamadagni does not expressly disclose that the target base station UE-AMBR is obtained by the source base station based on a received UE-AMBR.
	Sharma discloses that the target base station UE-AMBR is obtained by the source base station based on a received UE-AMBR (a small cell gateway receives an aggregate maximum bit rate from a MME and forwards this value to a target base station, according to [0140]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jamadagni with Sharma such that the target base station UE-AMBR is obtained by the source base station based on a received UE-AMBR.
	One of ordinary skill in the art would have been motivated to make this modification in order to meet quality of service requirements during a handover (Sharma:  [0127]).
	Regarding claim 9, Jamadagni discloses all the limitations of claim 1.
	Jamadagni does not expressly disclose that the target base station UE-AMBR is obtained by the processor based on a UE-AMBR received by the receiver.
	Sharma discloses that the target base station UE-AMBR is obtained by the processor based on a UE-AMBR received by the receiver (a small cell gateway receives an aggregate maximum bit rate from a MME and forwards this value to a target base station, according to [0140]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jamadagni with Sharma such that the 
	One of ordinary skill in the art would have been motivated to make this modification in order to meet quality of service requirements during a handover (Sharma:  [0127]).

10.	Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jamadagni as applied to claims 1 and 8 above, in view of Faccin et al., U.S. Patent Application Publication 2018/0332523 (hereinafter Faccin).
	Regarding claim 3, Jamadagni discloses all the limitations of claim 1.  Additionally, Jamadagni discloses that the target base station UE-AMBR is an AMBR during communication between the target base station and the UE (the S-eNB provides information for the T-eNB to use, including the UE-AMBR, according to [0076]).
	Jamadagni does not expressly disclose that the network slice information comprises an allowed network slice indicator or a supported largest quantity of network slices.
	Faccin discloses that the network slice information comprises an allowed network slice indicator or a supported largest quantity of network slices (new-allowed network slices for a UE are identified by an apparatus, according to [0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jamadagni with Faccin such that the network slice information comprises an allowed network slice indicator or a supported largest quantity of network slices.

	Regarding claim 4, the combination of Jamadagni and Faccin discloses all the limitations of claim 3.
	Jamadagni does not expressly disclose that the allowed network slice indicator is used to indicate at least one network slice that a network side allows the UE to access in a registration area or a tracking area to which a source cell belongs; and wherein the supported largest quantity of network slices is a largest quantity of network slices supported by the UE or a largest quantity of network slices that are capable of being simultaneously accessed by the UE.
	Faccin discloses that the allowed network slice indicator is used to indicate at least one network slice that a network side allows the UE to access in a registration area or a tracking area to which a source cell belongs (network slices that the UE is allowed to access, in the registration area where said UE is located, are determined, according to [0058], [0087], [0089]); and 
	wherein the supported largest quantity of network slices is a largest quantity of network slices supported by the UE or a largest quantity of network slices that are capable of being simultaneously accessed by the UE (the number of network slices that the UE supports is determined, according to [0004], [0088], [0116]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jamadagni as modified by Faccin with Faccin such that the allowed network slice indicator is used to indicate at least one 
	One of ordinary skill in the art would have been motivated to make this modification in order to effectively allocate available system resources between users (Faccin:  [0003]).
	Regarding claim 10, Jamadagni discloses all the limitations of claim 8.  Additionally, Jamadagni discloses that the target base station UE-AMBR is an AMBR during communication between the target base station and the UE (the S-eNB provides information for the T-eNB to use, including the UE-AMBR, according to [0076]).
	Jamadagni does not expressly disclose that the network slice information comprises an allowed network slice indicator or a supported largest quantity of network slices.
	Faccin discloses that the network slice information comprises an allowed network slice indicator or a supported largest quantity of network slices (new-allowed network slices for a UE are identified by an apparatus, according to [0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jamadagni with Faccin such that the network slice information comprises an allowed network slice indicator or a supported largest quantity of network slices.

	Regarding claim 11, the combination of Jamadagni and Faccin discloses all the limitations of claim 10.
	Jamadagni does not expressly disclose that the allowed network slice indicator is used to indicate at least one network slice that a network side allows the UE to access in a registration area or a tracking area to which a source cell belongs; and wherein the supported largest quantity of network slices is a largest quantity of network slices supported by the UE or a largest quantity of network slices that are capable of being simultaneously accessed by the UE.
	Faccin discloses that the allowed network slice indicator is used to indicate at least one network slice that a network side allows the UE to access in a registration area or a tracking area to which a source cell belongs (network slices that the UE is allowed to access, in the registration area where said UE is located, are determined, according to [0058], [0087], [0089]); and 
	wherein the supported largest quantity of network slices is a largest quantity of network slices supported by the UE or a largest quantity of network slices that are capable of being simultaneously accessed by the UE (the number of network slices that the UE supports is determined, according to [0004], [0088], [0116]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jamadagni as modified by Faccin with Faccin such that the allowed network slice indicator is used to indicate at least one 
	One of ordinary skill in the art would have been motivated to make this modification in order to effectively allocate available system resources between users (Faccin:  [0003]).	

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645